PER CURIAM.*
Having reviewed all the assignments of error filed by the defendant, we find that they present no reversible merit and do not require published explanation because they do not present any question of unsettled law. Therefore, these assignments are discussed in an unpublished, but publicly recorded, appendix to this opinion.
The defendant’s conviction and sentence are affirmed.
AFFIRMED.

 Chief Judge Paul B. Landry, Jr., Retired, participated in this decision as an Associate Justice Ad Hoc.